Judgment unanimously affirmed. Memorandum: Upon our review of the record, we find that defendant’s convictions are supported by sufficient evidence and are not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Defendant has failed to preserve for our review any issue concerning the racial composition of the jury (see, People v Harris, 151 AD2d 961). (Appeal from Judgment of Oswego County Court, Elliott, J.—Rape, 1st Degree.) Present—Doerr, J. P., Denman, Green, Balio and Davis, JJ.